Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered March 2, 1989, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*617The defendant failed to state a specific ground to support his contention that the court marshaled the evidence in a biased and unbalanced manner. Consequently, we find that he did not preserve the issue for appellate review, and we decline to review it in the exercise of our interest of justice jurisdiction (see, People v Williams, 168 AD2d 694; People v Udzinski, 146 AD2d 245, 250; People v McDonald, 144 AD2d 701, 702; People v Earley, 118 AD2d 868). Kooper, J. P., Sullivan, Miller and O’Brien, JJ., concur.